Per Curiam.
Upon the argument of this case we were of the opinion that the respondent failed to show any ground upon which the judgment appealed from could be supported, but in view of the importance of. the question raised and difference in the court below concerning it, took further time for its consideration We still think the judgment wrong, and for reasons ' sufficiently stated by Judge Learned, who dissented in the General Term of the Supreme Court (3 N. Y. Crim. 385; 37 *70Hun, 324), the judgment of that court should be reversed and the judgment of the Special Sessions affirmed.
All concur except Miller, J.
Note.—Similar statutes were held constitutional in State v. Smyth, 14 R. I. 100; 51 Am. Rep. 344; Commonwealth v. Evans, 133 Mass. 11, and State v. Newton, 45 N. J. Law. 463.